Exhibit 99.1 Saia Provides First Quarter-to-Date LTL Operating Data JOHNS CREEK, GA. – March 2, 2017 – Saia, Inc. (NASDAQ: SAIA), a leading transportation provider offering multi-regional less-than-truckload (LTL), non-asset truckload, expedited and logistics services, is providing LTL shipment and tonnage data for the first two months of the first quarter.In January 2017, LTL shipments per workday increased 1.9% and LTL tonnage per workday increased 1.5% compared to January 2016.In February 2017, LTL shipments per workday increased 2.9% and LTL tonnage per workday increased 0.9% compared to February 2016.
